993 So.2d 603 (2008)
STATE of Florida, Appellant,
v.
Donald TESSIER, Appellee.
No. 4D07-3833.
District Court of Appeal of Florida, Fourth District.
October 29, 2008.
*604 Bill McCollum, Attorney General, Tallahassee, and Laura Fisher Zibura, Assistant Attorney General, West Palm Beach, for appellant.
Russell L. Cormican of Kent & Cormican, P.A., Fort Lauderdale, for appellee.
PER CURIAM.
We reverse an order granting Tessier's motion to suppress evidence for reasons set out in the co-defendant's appeal, State v. Powers, 991 So.2d 1040 (Fla. 4th DCA 2008).
We remand for further proceedings.
STONE, GROSS and TAYLOR, JJ., concur.